Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chad Herring on January 7, 2021.

The application has been amended as follows: 
In claim 1, please add the following text after the word “owner” on the very last line of the claim “,  wherein the animal other than the animal to be inspected is a different breed or species from the animal to be inspected”.
In claim 3, please add the text “a” between the words “infect” and “human” in line 3.
In claim 3, please add the text “a” between the words “infect” and “human” in line 5.
In claim 4, please add the following text after the word “animals” on the very last line of the claim “,  wherein the plurality of animals that the owner raises include a plurality of different breeds, species or a combination thereof”.
 claim 5, please add the following text after the word “owner” on the very last line of the claim “,  wherein the animal other than the animal to be inspected is a different breed or species from the animal to be inspected”.
In claim 6, please add the following text after the word “owner” on the very last line of the claim “,  wherein the animal other than the animal to be inspected is a different breed or species from the animal to be inspected”.
In claim 7, please add the following text after the word “animals” on the very last line of the claim “,  wherein the plurality of animals that the owner raises include a plurality of different breeds, species or a combination thereof”.
In claim 8, please add the following text after the word “animals” on the very last line of the claim “,  wherein the plurality of animals that the owner raises include a plurality of different breeds, species or a combination thereof”.

Reasons for Allowance
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1,5, 6 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest an information processing apparatus and/or method as described in the claims comprising an acquisition unit, a determination unit, and a notification unit, wherein the determination unit further determines whether or not the infection disease is likely to infect an animal other than the animal to be inspected among the plurality of animals raised by the owner, the notification unit further notifies the owner of information indicating whether or not the infection disease is likely to infect the animal other than the animal to 
As for claims 4, 7, 8 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a display control device and/or method comprising: a display controller that performs control for displaying images of a plurality of animals that an owner raises in a state in which it is possible to discriminate which animal of the plurality of animals that the owner raises is infected with the infection disease based on the information received by the reception unit, in a case where it is determined that the owner raises the plurality of animals, wherein the plurality of animals that the owner raises include a plurality of different breeds, species or a combination thereof .
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684